DETAILED ACTION

This action is in response to Applicant’s amendment received on September 25, 2020.
Claims 1-4, 6-9, 11, 13-20, 22, 29, 30, 37 and 38 are pending in the application. Claims 5, 10, 12, 21, 23-28 and 31-36 were previously cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 14-18, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amou et al. (US PG Pub No. 2001/0027776), hereinafter “Amou” in view of Curhan et al. (US Patent No. 5,048,500), hereinafter “Curhan”.
Regarding claim 1, Amou discloses an intake apparatus for an engine comprising: an injector (Fig. 1 (15)) in fluid communication with the intake apparatus (Fig. 1 (110)) configured to inject fuel into a flow stream of intake gas through the apparatus (paragraph 
Amou fails to disclose that after warming-up of the engine no fuel impinges on the heater.
However, Curhan discloses that after warming-up of the engine no fuel impinges on a heater (Curhan (Abstract; col. 6, line 38-col. 7, line 5)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Amou by incorporating the teachings of Curhan in order to allow for a better and smoother flow of fuel during normal operation of the engine.
Regarding claim 6, the modified invention of Amou discloses the apparatus of claim 1, wherein the heater (Curhan (Fig. 7 (86))) is directly in a flowpath of intake gas that actively transports the intake gas along a longitudinally extending axis provided by an intake conduit, wherein the injector (Fig. 1 (15)) resides at an angle and is configured to inject the fuel toward the longitudinally extending axis whereby the intake gas carries the fuel through the apparatus when the engine is being started (Curhan (Abstract; col. 6, line 38-col. 7, line 5)).

Regarding claim 14, the modified invention of Amou discloses the apparatus of claim 1, comprising a controller (Fig. 1 (32)) operable to activate the heater (18) and provide a flow of intake gas through the apparatus when it is required to start the engine (paragraph 18), wherein as the engine is started, the flow of intake gas flows at the first flow rate whereby fuel injected by the injector impinges on the heater (paragraph 150).
Regarding claim 15, the modified invention of Amou discloses the apparatus as claimed in claim 14, wherein the controller (32) is further operable to switch off the heater after the engine has been started (Curhan (Abstract; col. 6, line 38-col. 7, line 5)) and while the injector continues to inject fuel and with the intake gas in the primary intake path at the second flow rate or greater (paragraph 150).
Regarding claim 16, the modified invention of Amou discloses the apparatus of claim 14, wherein the controller (32) is operable to switch off the heater when the engine has been started and at least one further condition is met (Curhan (Abstract; col. 6, line 38-col. 7, line 5)), wherein the at least one further condition being that the engine has been running for a prescribed period of time following starting and/or the engine has achieved a prescribed operating temperature (paragraphs 120 & 121) while the injector continues to inject fuel and with the intake gas through the primary intake path at the second flow rate or greater (paragraph 150).
Regarding claim 17, the modified invention of Amou discloses the apparatus of claim 14, wherein the injector (15) is operable to inject fuel into the flowstream of intake gas through an intake conduit (12), and wherein the controller is operable to provide a 
Regarding claim 18, the modified invention of Amou discloses the apparatus of claim 17, wherein the controller is operable to reduce or substantially terminate flow of intake gas through the auxiliary intake passage when the engine has been started (Albert (paragraph 25)).
Regarding claim 20, the modified invention of Amou discloses the apparatus of claim 1, wherein the injector (15) is operable to inject fuel into the intake conduit (12) in a direction having at least a component directed substantially wholly downstream of a direction of flow of the flow stream of intake gas (Fig. 1), and wherein the heater Fig. 1 (18)) resides in a fixed position inside a pocket of the intake conduit outside a primary flow path of the flow stream.
Regarding claim 22, the modified invention of Amou discloses the apparatus of claim 1, wherein an angle defined by a centerline of the injector (Fig. 1 (15)) and a centerline of the intake conduit is about 30 degrees (Fig. 1).

Allowable Subject Matter
Claims 29, 30, 37 and 38 are allowed.
Claims 2-4, 8, 9, 11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks filed on September 25, 2020 have been fully considered but they are not deemed persuasive.

Regarding claim 14: Applicant contends that the combination of Amou et al. (US PG Pub No. 2001/0027776), hereinafter “Amou” in view of Curhan et al. (US Patent No. 5,048,500), hereinafter “Curhan” does not disclose that the controller provides a flow of intake gas through the apparatus when it is required to start the engine, and that as the engine is started, the flow of intake gas flows at the first flow rate whereby fuel injected by the injector impinges on the heater. Examiner submits that as can be seen in the rejection above, Amou discloses the afore-mentioned limitations in paragraphs 18 and 150. Therefore, it is understood that the combination of Amou in view of Curhan discloses a controller that activates the heater and provide a flow of intake gas through the apparatus when it is required to start the engine, wherein as the engine is started, the flow of intake gas flows at the first flow rate whereby fuel injected by the injector impinges on the heater; as it is required by claim 14.
Accordingly, the grounds of rejection are deemed proper.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747